Citation Nr: 0813384	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in  
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's cause of death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran had active service from February 1941 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Manchester, New Hampshire, Regional Office (RO) which 
denied service connection for the cause of the veteran's 
death and .  In **** 200*, the veteran submitted a Motion to 
Advance on the Docket.  In April 2008, the Board granted the 
appellant's motion.  


FINDINGS OF FACT

1.  The veteran died in August 2006.  His death certificate 
lists the causes of the veteran's death as chronic heart 
failure, renal failure, and diabetes mellitus.  

2.  At the time of the veteran's death, service connection 
was in effect for a generalized anxiety disorder evaluated as 
50 percent disabling, left foot cold injury residuals 
evaluated as 20 percent disabling, right foot cold injury 
residuals evaluated as 20 percent disabling, and flatfeet 
evaluated as noncompensable.  He had a combined 70 percent 
evaluation.  

3.  A total rating for compensation purposes based on 
individual unemployability was effectuated as of March 1, 
2004.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.312 (2007).
 
2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2007); 38 C.F.R. § 3.22 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim of service connection 
for the cause of the veteran's death, and for Dependency and 
Indemnity Compensation (DIC), a VCAA notice letter was sent 
in November 2006, prior to the RO's January 2007 decision.  
That letter informed the veteran of the evidence necessary to 
establish service connection for the cause of the veteran's 
death and for DIC.  She was notified of her and VA's 
respective duties for obtaining evidence.  She was asked to 
send information describing additional evidence for VA to 
obtain, and to send any evidence in her possession that would 
support her claims.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims of service connection for the veteran's death and DIC 
must be denied.  Consequently, no rating and no effective 
date will be assigned.  Under the circumstances, the Board 
finds that the notice was sufficient for purposes of deciding 
the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment 
(all relevant treatment was at the Manchester VAMC or the 
Boston VAMC).  The Board notes that no VA medical opinion was 
obtained in this case because, as further discussed below, it 
has determined that the medical evidence of record was 
sufficient to render a decision.  The appellant has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II. Service Connection

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 
1310 (West 2002 and Supp. 2007); 38 C.F.R. § 3.312 (2007).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2007).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2007).  In effect, the service- 
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown. Id.

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; this requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312 (c)(3) (2007). Under 38 C.F.R. 
§ 3.312(c)(4), in cases where the primary cause of death is 
by its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2007).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  Id.

The veteran died in August 2006 at the age of 86.  The death 
certificate lists the causes of the veteran's death as 
chronic heart failure, renal failure, and diabetes mellitus.  
At the time of the veteran's death, he was service-connected 
for generalized anxiety disorder rated at 50 percent 
disabling, residuals of cold injury to the left foot rated at 
20 percent disabling, residuals of cold injury to the right 
foot rated at 20 percent disabling, and flatfeet with a 
noncompensable rating.  His combined rating was 70 percent 
from March 1, 2004.  By a July 2004 RO decision, the veteran 
was granted total disability for individual unemployability 
from March 1, 2004.

Although the death certificate did not list any of the 
veteran's service-connected disabilities as a cause of death, 
the appellant's representative contended in an April 2008 
Appellant's Brief that the veteran's service-connected 
disabilities caused or significantly contributed to his 
death.  

The veteran was first service-connected in 1946 for flat feet 
and nervousness, each with noncompensable ratings.  He did 
not apply for additional VA benefits until 1999.  At a 
December 1999 VA examination, the veteran reported that he 
had worked as an electrician until 1982 until he had a heart 
attack and retired.  From 1982 to 1986 he worked as a school 
bus driver.  He was presently incapacitated and unable to 
work because of loss of control of his lower extremities.  
The examiner diagnosed the veteran with insulin dependent 
diabetes mellitus, diabetic amyotrophy with weakness of both 
lower extremities and inability to ambulate, status post 
transurethral resection of the prostrate, status post carotid 
endarterectomy, chronic obstructive pulmonary disease (COPD) 
and pulmonary emphysema, coronary insufficiency and angina 
pectoris, and mild bilateral pes planus.

The veteran also was examined by a VA psychiatrist in 
December 1999.  The veteran complained of long standing 
nervousness and tremors in both hands since his service in 
Would War II; severe pain in both legs and feet; and that his 
presently deteriorating condition caused his depression to be 
profoundly more unmanageable than in the past.  The examiner 
diagnosed the veteran with generalized anxiety disorder - 
onset while serving in World War II, and major depressive 
disorder, recurrent, related to his deteriorating health and 
aging.  A global assessment of functioning (GAF) score of 60 
was assigned.  

By a February 2000 decision, the RO granted an increase in 
the veteran's service-connected generalized anxiety disorder 
from noncompensable to 30 percent disabling; the 
noncompensable evaluation for flatfeet was continued; and a 
non-service-connected pension was granted.  The listed non-
service-connected disabilities were an appendectomy scar, a 
scar on the right index finger; residuals of frostbitten 
feet; diabetes mellitus with bilateral lower extremity 
weakness, and COPD/emphysema.

Although the veteran had suffered frostbite to his feet and 
been hospitalized when he was in the Battle of the Bulge in 
World War II, he was not service connected for this condition 
until a September 2001 decision by the RO, which assigned a 
20 percent disability rating for each foot from October 5, 
1999.  He had previously claimed service connection for 
frostbite of the feet in 1946, but the decision at that time 
stated that the condition had not been noted in his discharge 
examination (the RO in September 2001 interpreted this as 
meaning there was no diagnosis of residuals at that time).  
In September 2001 the veteran's combined rating for service-
connected disabilities was 60 percent from October 19, 1999.  
For non-service-connected pension purposes, he was rated 100 
percent disabled for diabetes mellitus with bilateral lower 
extremity weakness, and 60 percent for COPD (a combined NSC 
rating of 100 percent).  A July 2004 rating decision, in 
pertinent part, granted total disability due to individual 
unemployability from March 1, 2004.

Review of the VA treatment reports relating to the veteran's 
last illness show that he was admitted to the Manchester VAMC 
on July 6, 2006, for a transient ischemic attack.  On July 
26, 2006, his renal function was noted to be worsening.  He 
was admitted again on July 28, 2006, for pneumonia, COPD, and 
insulin-dependent diabetes mellitus.  On August 2, 2006, he 
was admitted again due to a two week history of malaise, 
fatigue, and pneumonia, and was transferred to a nursing home 
where he died. 

Based on the foregoing medical evidence, the Board concludes 
that the veteran's service-connected disabilities - anxiety 
disorder, residuals of cold injury to the feet, and flatfeet 
- did not cause or contribute substantially or materially to 
the cause of his death.  None of these service-connected 
conditions were such as would affect a vital organ and was of 
itself of a progressive or debilitating nature.

The Board notes that there is no medical opinion evidence to 
connect the veteran's service-connected disabilities as a 
cause or contributing cause of the veteran's death.  The 
appellant sought an opinion for the veteran's primary care 
doctor at the Manchester VAMC, Dr. M.H., who responded with a 
letter dated in February 2007 that briefly stated he had 
treated the veteran for residuals of frozen feet and anxiety 
disorder for which he was already service connected, and that 
he also had treated the veteran for multiple attributions.  
No opinion evidence was provided by Dr. M.H.  The RO did not 
seek a VA medical opinion, nor does the Board deem one is 
necessary, in view of its finding that the weight of the 
competent medical evidence of record shows no causal or 
contributory relationship between the veteran's service-
connected disabilities and his death.

The record clearly establishes that the veteran's general 
health had been progressively deteriorating due to non-
service-connected debilitating problems since a heart attack 
in 1982.  In 1999 the veteran's anxiety disorder/depression 
was noted to be worsening because of his deteriorating 
health/aging condition (not that his health was deteriorating 
because of his anxiety disorder/depression).  His flat feet 
were rated as mild and noncompensable.  In an April 2004 VA 
examination, the examiner's diagnosis noted that there were 
no specific residuals from the old World War II cold injury.   
The record shows that the more serious lower extremity 
problem was due to diabetic amyotrophy which rendered the 
veteran unable to walk.  
The VA treatment reports in July and August 2006 relating to 
the veteran's last illness also support the causes of death 
noted in the death certificate: chronic heart failure, renal 
failure, and diabetes, none of which had any connection to 
the veteran's military service.  

For all the foregoing reasons, the Board finds that the 
weight of the evidence is against the appellant's claim, and 
it must therefore be denied.  

III.  38 U.S.C.A. § 1318

If a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  Specifically, the 
Secretary shall pay benefits to the surviving spouse and 
children of a deceased veteran who dies, not as the result of 
his own willful misconduct, and who was in receipt of or 
entitled to receive (or but for the receipt of retired or was 
entitled to receive retirement pay) compensation at the time 
of death for a service-connected disability that either was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or, if so rated for a 
lesser period, was so rated continuously for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or, where the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated as 
totally disabling for a period of not less than one year 
immediately preceding death. See 38 U.S.C.A. § 1318(a), (b); 
38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2007).

Here, the veteran was only rated totally disabled due to his 
service-connected disabilities since March 1, 2004, less than 
10 years prior to his death in August 2006.  In his April 
2008 Appellant's Brief, the appellant's representative, 
citing the case of Cole v. West, 13 Vet. App. 268 (1999) has 
contended that the veteran was totally disabled for the 
period of 10 years prior to his death based on the 
hypothetical "entitled to receive" theory.

However, the Board notes that the law has changed since the 
1999 Cole decision.  In January 2000, in response to the Cole 
and related Court decisions, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had, in fact, established a right to 
receive total service-connected disability compensation for 
the period of time required by 38 U.S.C.A. § 1318, or would 
have established such right but for clear and unmistakable 
error (CUE) in the adjudication of a prior claim or claims.  
65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as 
amended, thereby prohibited "hypothetical entitlement" as a 
basis for establishing eligibility.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 (noted in 
its current version above) to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) on 
the question as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

Therefore, in sum, after much consideration of the issues by 
the Court in decisions not further discussed here, the 
current state of the law is such that claims for DIC benefits 
under 38 U.S.C.A. § 1318, must be adjudicated with specific 
regard given to VA decisions made during the veteran's 
lifetime, and without consideration of "hypothetical 
entitlement" for benefits raised for the first time after a 
veteran's death.

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  As noted above, "entitled to receive" includes 
consideration of whether the veteran, during his lifetime, 
had, in fact, established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, but for CUE in the 
adjudication of a prior claim or claims.  38 C.F.R. § 
3.22(b)(1).  Clear and unmistakable error is a rare kind of 
error and a claim of such error must be raised with 
specificity.  Fugo v. Brown, 6 Vet. App. 40 (1993) (merely to 
aver that there was clear and unmistakable error in a case is 
not sufficient to raise the issue).

Here, the veteran was service connected with noncompensable 
ratings for flat feet and nervousness for 53 years from 1946 
to 1999 when he filed for increased rating.  By a February 
2000 decision, in pertinent part, he was granted a non-
service-connected pension, and a special monthly pension 
based on the need for aid and attendance effective from 
October 5, 1999.  By a July 2004 rating decision, the RO 
granted total disability due to individual unemployability 
for service-connected disabilities effective from March 1, 
2004.

The appellant has not claimed CUE with any decisions made by 
the RO since 1999.  The unfortunate fact is that there are no 
decisions prior to the February 2000 decision which would, if 
CUE were alleged and found to exist, provide the necessary 10 
year period of total service-connected disability to meet the 
criteria for DIC pursuant to 38 U.S.C.A. § 1318.  It is an 
impossibility.

In conclusion, since at the time of his death in August 2006, 
the veteran was only receiving TDIU effective from March 1, 
2004, the criteria of a 10 year period of total disability 
prior to his death are not met.  He also was not continuously 
rated as totally disabled for five years after service and 
leading up to his death.  Therefore, the appellant's claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1318 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied. 

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


